DETAILED ACTION
   
Election/Restrictions

    
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I. 	Claims 1-10 drawn to sending, by a first access and mobility management function network element in a first communication network, a second message to a second access and mobility management function network element in a second communication network, wherein the second message comprises an NAS parameter used by the terminal device to access the second communication network; and processing, by the second access and mobility management function network element, the second message, classified in H04W80/02. 

Group II. 	Claims 11-20 drawn to receiving, by a terminal device/an apparatus from a first access and mobility management function network element in a first communication network, a key parameter, and generating, by the terminal device/the apparatus according to the key parameter, a key of the first communication network, classified in H04W12/0433.

The inventions are distinct, each from the other because of the following reasons: 
 	Inventions are distinct if the inventions as claimed are not connected in at least one of design, operation, or effect and wherein at least one invention is patentable over the other and have different designs, modes of operation, and effects (MPEP § 802.01). In the instant case, Group I invention consists of a first access and mobility management function network element sending to a second access and mobility management function network element a second message comprising an NAS parameter used by a terminal device to access a second communication network. Distinct to Group I, Group II invention consists of a first access and mobility management function network element sending to a terminal device/an apparatus a key parameter of a first communication network.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

2. 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

3.	A telephone call was made to J. Brian Loker (reg#66,862) on 8/24/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.  

Conclusion

	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER YI whose telephone number is (571)270-7696. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ALEXANDER YI/
Examiner, Art Unit 2643
                                                                                                                                                                                                     
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643